DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (U.S. Patent Application Publication 2014/0203853, hereafter Hsueh) in view of Tong et al. (U.S. Patent Application Publication 2015/0214966, hereafter Tong).
Claims 1 and 15:  Hsueh teaches an integrated circuit (Figure 3A), comprising: 
an input (input to 350) to receive an input signal from a phase frequency detector (UP_NORM); 
a pulse multiplier circuit (350) to multiply, in the time domain, pulses in the input signal from the phase frequency detector to produce an output signal comprising a plurality of delayed versions of the input signal pulses (M pulses 396; Figure 3B), each of the plurality of delayed version of the input signal pulses to be non-overlapping in time with other of the plurality of delayed versions of the input signal pulses (396; Figure 3B); 
at least two enable inputs (via control logic 1160; Figure 11, [0035] and [0056] where it would have been obvious to one of ordinary skill in the art to use the feedback delay approach to provide a configurable delay for each of the first and second cyclic delay elements and the at least two enable inputs are from 1160 to determine the number of feedback loops) to determine a selectable number of delayed versions of the input signal pulses that are produced in the output signal (via 1190), the selectable number of delay versions to be selectable from a set comprising at least three numbers ([0035] where the delay elements 320 and 350 comprise one or more cyclic delay elements, and the selectable number of delay versions are selectable because using at least three feedback loops to produce the delay is selectable); and
an output (365). 
Hsueh does not specifically teach an output to couple the output signal to a proportional gain path of a voltage controlled oscillator. 
Tong teaches an output of the phase frequency detector (108, 114; Figure 1) provided to a proportional gain path of a voltage controlled oscillator (115 to VCO 135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual-path phase-locked loop taught by Tong in the circuit of Hsueh to reduce jitter ([0023]). 
It is noted that claim 15 recites the limitations of claim 1 in method form and is rejected on the grounds above.
  
Claim 2:  Hsueh further teaches a plurality of controllable delay circuits to generate, in response to the at least two enable inputs (via 1160), N number of delayed versions of the input signal pulses (350; Figures 3A and 11, [0035], [0056]).  

Claim 3:  Hsueh further teaches a combiner circuit (OR gate producing 355) to receive the N number of delayed versions in parallel and to produce a serial pulse stream comprised of the N number of delayed versions of the input signal (355).  

Claim 4:  The combined circuit further teaches that the phase frequency detector, the proportional gain path, and the voltage-controlled oscillator are used as part of a phase-locked loop circuit (Figure 2 of Hsueh, Figure 1 of Tong).  

Claims 6 and 19:  Tong teaches a phase-locked loop (Figure 1) an integral gain path (108) coupled to the phase frequency detector (105).  

Claim 7:  The combined circuit further teaches a plurality of controllable (via 1160), in response to the at least two enable inputs, delay stages coupled in series to each to produce a respective one of the delayed versions of the input signal pulses (Figures 3A and 11 of Hsueh).

Claim 8:  Hsueh teaches a phase locked loop circuit (Figure 3A), comprising: 
a controllable variable frequency oscillator to produce a variable frequency signal (250; Figure 2); 
a phase frequency detector (345, 315) to receive a reference signal (310) and a feedback signal (340), and to produce an output signal comprising a phase indicator pulse (UP_NORM), the feedback signal to be derived from the variable frequency signal (via 340); 
a pulse multiplier (350) to produce, based on the phase indicator pulse and at least two enable inputs (via 1160; Figure 11, [0035] and [0056] where it would have been obvious to one of ordinary skill in the art to use the feedback delay approach to provide a configurable delay for each of the first and second cyclic delay elements and the at least two enable inputs are from 1160 to determine the number of feedback loops), a controllable number of replica versions of the phase indicator pulse (M pulses 396; Figure 3B), the controllable number to be selectable (via 1160) from a set comprising at least three numbers ([0035] where the delay elements 320 and 350 comprise one or more cyclic delay elements, and the selectable number of delay versions are selectable because using at least three feedback loops to produce the delay is selectable); 
each of the controllable number of replica versions to be non-overlapping in time with the phase indicator pulse and to be non-overlapping in time with other of the controllable number of replica versions (396; Figure 3B); 
the controllable number of replica versions to be provided to a control input of the controllable variable frequency oscillator (250; Figure 2). 
Hsueh does not specifically teach a proportional gain path. 
Tong teaches a proportional gain path (115) to receive the phase indicator pulse (output 114 of the PFD corresponding to Figure 3A of Hsueh) and to provide a control signal to the controllable variable frequency oscillator (135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual-path phase-locked loop taught by Tong in the circuit of Hsueh to reduce jitter ([0023]).
  
Claim 9:  The combined circuit further teaches that the pulse multiplier produces N number of replica versions of the phase indicator pulse from each single phase indicator pulse (396; Figure 3B of Hsueh) and N is determined by the at least one enable input (via 1160; Figures 3A and 11 of Hsueh).  

Claim 10:  The combined circuit further teaches that the N number of replica version of the phase indicator pulse are produced by a corresponding N number of delay circuits (via 350; Figure 3A of Hsueh).
  
Claim 11:  Hsueh further teaches that the N number of delay circuits may each comprise a plurality of delay stage circuits (350; Figure 3A).  

Claim 12:  Hsueh further teaches that the pulse multiplier further comprises a pulse combiner to receive the N number of replica versions of the phase indicator pulse and to produce a serial pulse stream comprised of N number of replica versions of the input signal that do not overlap in time (via 350; Figure 3A).  

Claim 13:  Tong further teaches that the phase frequency detector and the pulse multiplier are included on an integrated circuit (850; Figure 8 of Tong).  

Claim 14:  Tong further teaches that the controllable variable frequency oscillator is included on the integrated circuit (850; Figure 8 of Tong).  

Claim 16: Hsueh further teaches that the controllable variable frequency oscillator is a voltage-controlled oscillator (250; Figure 2).  

Claim 17:  Hsueh further teaches that the controllable variable frequency oscillator is a current controlled oscillator ([0006]).  

Claim 18:  Hsueh further teaches that the phase frequency detector is provided a feedback signal derived from an output of the controllable variable frequency oscillator (340).
  
Claim 20:  Tong further teaches that the controllable variable frequency oscillator is included on the integrated circuit (850; Figure 8 of Tong). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh in view of Tong and further in view of Jin et al. (U.S. Patent 8,633,777, hereafter Jin).
Claim 5:  Hsueh and Tong teach the limitations of claim 4 above.  Hsueh and Tong do not specifically teach the details of the voltage-controlled oscillator.  
Jin teaches a voltage-controlled oscillator comprising at least one inductor internal to the integrated circuit and at least one capacitor internal to the integrated circuit (Figure 2; column 3 lines 63-67, column 4 lines 1-14).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage-controlled oscillator taught by Jin in the circuit of Hsueh and Tong to conserve space (column 3 lines 63-67 and column 4 lines 1-14). 

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Hsueh does not teach at least two enable inputs to determine a selectable number of delay versions of the input signal pulses. Examiner respectfully disagrees. Hsueh teaches at least two enable inputs (via control logic 1160; Figure 11, [0035] and [0056] where it would have been obvious to one of ordinary skill in the art to use the feedback delay approach to provide a configurable delay for each of the first and second cyclic delay elements and the at least two enable inputs are from 1160 to determine the number of feedback loops) to determine a selectable number of delayed versions of the input signal pulses that are produced in the output signal (via 1190).
Applicant further asserts that Hsueh does not teach at least selecting from a set comprising at least three numbers. Examiner respectfully disagrees. Hsueh teaches the selectable number of delay versions to be selectable from a set comprising at least three numbers ([0035] where the delay elements 320 and 350 comprise one or more cyclic delay elements, and the selectable number of delay versions are selectable because using at least three feedback loops to produce the delay is selectable).
Applicant further asserts that Hsueh teaches only M number of pulses is disclosed. Examiner notes that Hsueh teaches dynamically changing the value M ([0058]).
Applicant further asserts that Hsueh teaches that the delay in Figure 11 is non-inverting, and the output does not oscillate, thereby only producing one pulse. Examiner respectfully disagrees. Hsueh teaches at least two enable inputs (via control logic 1160; Figure 11, [0035] and [0056] where it would have been obvious to one of ordinary skill in the art to use the feedback delay approach to provide a configurable delay for each of the first and second cyclic delay elements and the at least two enable inputs are from 1160 to determine the number of feedback loops) to determine a selectable number of delayed versions of the input signal pulses that are produced in the output signal (via 1190)
Applicant further asserts that Hsueh does not teach a selectable number of pulses. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that Hsueh does not teach producing pulses selected from a set of at least three numbers. Examiner respectfully disagrees for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849      

/Menatoallah Youssef/SPE, Art Unit 2849